528 So. 2d 505 (1988)
In the Interest of D.M.S. and D.L.S.
Donna STALEY, Appellant,
v.
DEPARTMENT OF HEALTH AND REHABILITATIVE SERVICES, Appellee.
No. 88-104.
District Court of Appeal of Florida, Second District.
July 13, 1988.
Elizabeth G. Mansfield of Law Office of Gary A. Carnal, St. Petersburg, for appellant.
Robert A. Butterworth, Atty. Gen., and Eric J. Taylor, Asst. Atty. Gen., Tallahassee, for appellee.
PER CURIAM.
In this appeal from orders of the circuit court adjudicating appellant's minor children dependent and awarding custody of the children to appellant's former husband, appellee concedes that the requirements of *506 law were not followed in several respects. Neither parent was apprised of his or her right to have counsel present at the dependency and disposition hearings. Fla.R. Juv.P. 8.560. Although no evidence of dependency was presented and the parents did not admit to the allegations contained in the dependency petition, the court declared the children dependent. The order of adjudication fails to contain findings of fact, as required by section 39.409, Florida Statutes (1987).
Accordingly, we reverse the orders of adjudication and award of custody and remand this case to the circuit court for further proceedings consistent with this opinion.
Reversed.
CAMPBELL, C.J., and SCHEB and HALL, JJ., concur.